Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to application filed 12/02/2020 in which claims 1-29 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6. 	Claims 22 is  rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guenec et al. (US 8,903425 B2).

 	Regarding claim 22, Guenec discloses a  method for allowing a guest to enter a room of a hotel (Abstract & Fig. 5b teaches of a method to allow automatic access to a pre-reserved place may operate on a hotel reservation system to be opened to allow access by the user), comprising: providing a QR code image to a smart device of a guest (col 5 lines 5-15 & col 65- col 6 line 28 & Figs. 5a-5b teaches and user finds a QR code and uses the smart phone to read and decode the QR code); reading the QR code image displayed by the smart device by a QR code reader or scanning device (col 65- col 6 line 28 & Figs. 5a-5b teaches scan the QR code and  code is read  into the smart phone  in step 552. The smart phone  decodes the QR code  in step 554. From the decoded QR code  the smart phone  sends a room opening request in step 556 to the central reservation system); comparing data in the read QR code image to stored data (col 65-col 6 line 28 & Figs. 5a-5b teaches the PMS makes a comparison of the received reservation data against the PMS database in step 562. The PMS database includes a list or lists of all reservations relevant to the particular PMS,  If the comparison is matching, the device  number of the room door is obtained in step 564. The PMS then instructs opening of the door in step 564 which is communicated to the door and the door opens at step 565); and unlocking a lock of the door if the data matches the stored data (col 65-col 6 line 28 & Figs. 5a-5b teaches the PMS then instructs opening of the door in step 564 which is communicated to the door and the door opens at step 565).  
Claim Rejections - 35 USC § 103
7.  	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
9. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10. 	Claims 1-5, 7, 10, 12-13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over  Mukundala et al. (US 2021/0158676 A1) in view of Bai et al. (WO 2021/174887 A).

 	Regarding claim 1, Mukundala discloses a  method for managing a hospitality workflow in a hotel (Abstract & Para[0030], [0048], [0051] & Figs. 1, 3 teaches of method 400 for operating access control system 10 to include room management system 210 which is  configured to control operations of a room 208), comprising: taking at least one image of a region in front of a hotel room door of a hotel room, after the hotel room door is opened, by a camera (Para[0035] & Fig. 1 teaches of the hallway sensor 220 may be configured to turn on in response to the status 306 and/or start analyzing an area in a hallway 15 proximate a door 202 for an object 17 & Para[0048] & Fig. 3 teaches  at block 404, a status 306 of an access control 16 operably connected to a door 202 of a room 208 is received. The status 306 indicating that the door 202 has been opened. At block 406, it is determined that an object 17 is located in the hallway 15 proximate the door 202. The object 17 may be determined to be located in a hallway proximate the door 202 using a camera and image recognition); analyzing the at least one image of the region for a presence of a bag, by the first processing device (Para[0037], [0039] teaches the object 17 may be a suitcase, backpack, purse, laptop bag, etc.); determining that based on a detection of the bag in the at least one image (para[0048] & Fig. 3 teaches of method 40 of detecting an object 17 left in a hallway 15 proximate a door 202); informing a housekeeping department (Para[0038]  alert 307 may be transmitted to the appropriate management device 250 of the housekeeping staff)
 	Mukundala does not explicitly disclose taking at least one image of a region in front of a hotel room door of a hotel room on a checkout day; analyzing the at least one image of the region for a presence of a person, by a first processing device; determining that the guest checked out of the hotel room based on a detection of the person and a detection of the bag in the at least one image; and when it is determined that the guest checked out, informing a department.  However Bai discloses taking at least one image of a region in front of a hotel room door of a hotel room on a checkout day (Para[0081] teaches S102: Acquire outdoor detection information at a designated location outside the guest room, para[0140]-[0142] By performing feature extraction on the image, it is recognized that the resident user is dressed as a formal dress and carrying backpack/luggage, and then it is determined that the occupancy state of the guest room is an unoccupied state); analyzing the at least one image of the region for a presence of a person, by a first processing device (Para[0086] teaches S1021: Acquire an image of a designated location outside the guest  room, where the image contains the target user); determining that the guest checked out of the hotel room based on a detection of the person and  a detection of the bag in the at least one image (Para[0121], [0125] – [0126] teaches S103: Obtain the occupancy state of the guest  room according outdoor detection information, the unoccupied state is used to indicate that there is no one in the room, Para[0140] –[0144] teaches  door sensor of a guest room detects someone entering or leaving the room (for example, the door sensor is closed after the status changes). For a period of time thereafter, the sensor in the room does not detect the presence of anyone, and is designated outside the guest room. Location shooting obtains an image containing the occupant user of the room. By performing feature extraction on the image, it is recognized that the resident user is dressed as a formal dress and carrying backpack/luggage, and then it is determined that the occupancy state of the guest room is an unoccupied state); and when it is determined that the guest checked out, informing a department (para [0154] teaches a guest room is an unoccupied state, it means that no one exists in the guest room. At this time, the power control strategy includes: instantaneous power off and delayed power off of the guest room. , Or adjust the power of the HVAC system (Heating, Ventilation, Air-conditioning and Cooling, heating ventilation and air conditioning system), for example, control the light controller in the room to turn off the light or reduce the brightness of the light, or control the HVAC system to turn off the heating System, air conditioning system, or adjust it to energy-saving mode to save energy). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method for detecting object in hallway proximate a door of hotel room of Mukundala with the method of obtaining  occupation state comprising an occupied state and an unoccupied state and determining a power control policy of the guest room according to the occupation state  of Bai in order to provide a system in which power control can be carried out in time after the check-in user leaves the room to improve energy utilization efficiency and save energy.

 	Regarding claim 2, Bai further discloses the method, further comprising, when it is determined that the guest checked out: limiting electrical power or current provided to the room (Para[0155] teaches Whether the user leaves, the occupancy state of the guest   room is comprehensively judged as occupied or unoccupied, and then the power of the guest   room is controlled and managed according to different power control strategies).  Motivation to combine as indicated in claim 1

 	Regarding claim 3, Mukundala further discloses the method, wherein the hotel room door comprises a door lock system including the first processing device (para[0031], [0034] & Para[0043] - [0044]  & Fig. 2 teaches of electronic lock system 20  includes an access control 16 which includes an lock processor 30).

 	Regarding claim 4, Bai further discloses the method, further comprising: 28CHTR 2020-98 informing, by the first processing device, a second processing device separate from the first processing device that the guest checked out, via a network (para[0176] – [0177] & Fig. 3 teaches the processing device 303 is communicatively connected to the sensor and the outdoor detection device, and is configured to obtain the occupancy status of the guest room according to the room detection information and the outdoor detection information, and determine the guest room's occupancy status according to the occupancy status), the second processing device being part of a hotel management system (para[0176] – [0177] & Fig.3, 4 & claim 31 teaches processing device includes a computer device loaded with a hotel management system); and informing the hospitality department that the guest checked out by the second processing device (claim 31-33 teaches of processor configured to execute program to execute and implement power control method). Motivation to combine as indicated in claim 1

 	Regarding claim 5, Bai further discloses the method, further comprising controlling a temperature in a hotel room when it is determined that the guest checked out of the hotel room (Para[0063]  teaches temperature sensor & para [0154] teaches a guest room is an unoccupied state, it means that no one exists in the guest room. At this time, the power control strategy includes: Or adjust the power of the HVAC system (Heating, Ventilation, Air-conditioning and Cooling, heating ventilation and air conditioning system), or control the HVAC system to turn off the heating System, air conditioning system, or adjust it to energy-saving mode to save energy). Motivation to combine as indicated in claim 1

 	Regarding claim 7, Mukundala discloses the method, further comprising: detecting that the hotel room door is opened, by the first processing device (Fig. 3  & Para[0048] teaches status indicating that the door has been opened); and turning on the camera after detecting that the door is opened (para[0035] – [0036] teaches when door 202 is opening  status 306 may be transmitted to a hallway sensor 220 via a short-range wireless signal, he hallway sensor 220 may be triggered to activate by the status 306. For example, the hallway sensor 220 may be configured to turn on in response to the status 306 and/or start analyzing an area in a hallway 15 proximate a door 202 for an object 17. The hallway sensor 220 is configured to detect whether an object 17 may have been left in the hallway 15 by the person who opened the door. In an embodiment, the hallway sensor 220 is a camera, which may be triggered to detect an object 17 in the hallway 15 after the door has been opened). 

 	Regarding claim 10, Bai discloses the method, comprising imaging for a period of time to generate a video of the region in front of the door  (para[0082], [0181] teaches of the one or more detection devices arranged outside the guest room, and the detection device includes a camera device (including a video camera).  Motivation to combine as indicated in claim 1

 	Regarding claim 12, Mukundala discloses a system for managing a hospitality workflow in a hotel (Para[0030] & Fig. 1 teaches of access control system 10 to include room management system 210 which is  configured to control operations of a room 208), comprising: a hotel management system comprising a first processing device (Para[0037], [0040] teaches a management device 250); a camera positioned to image a region in front of a door of a hotel room (para[0036] & Fig. 2 teaches of  hallway sensor 220 may be configured to turn on in response to the status 306 and/or start analyzing an area in a hallway 15 proximate a door 202 for an object 17); a door lock system attached to the door, the door lock system comprising a second processing device in communication with the hotel management system via a network (Para[0037]- [0043] & Fig. 2 teaches of the alert 307 transmitted to management device 250 and  electronic lock system 20 includes the access control 16, with a lock processor 30), the second processing device configured to: cause the camera to image a region in front of a hotel room door, after the door is opened (Para[0035] & Fig. 1 teaches of the hallway sensor 220 may be configured to turn on in response to the status 306 and/or start analyzing an area in a hallway 15 proximate a door 202 for an object 17 & Para[0048] & Fig. 3 teaches  at block 404, a status 306 of an access control 16 operably connected to a door 202 of a room 208 is received. The status 306 indicating that the door 202 has been opened. At block 406, it is determined that an object 17 is located in the hallway 15 proximate the door 202. The object 17 may be determined to be located in a hallway proximate the door 202 using a camera and image recognition); analyze the image of the region for presence a bag (para[0036]- [0037], [0039] teaches hallway sensor 220 is a camera, which may be triggered to detect an object 17 in the hallway 15 after the door has been opened, the object 17 may be a suitcase, backpack, purse, laptop bag, etc.).
 	Mukundala does not explicitly disclose the second processing device configured to: cause the camera to image a region in front of a hotel room door on a checkout day, after the door is opened; analyze the image of the region for a presence of a person;  and determine that the guest checked out of the room based on the detection of the person; and the detection of the bag by the first processing device or the second processing devices. However Bai the second processing device configured to: cause the camera to image a region in front of a hotel room door on a checkout day, after the door is opened; analyze the image of the region for a presence of a person  (Para[0081] teaches S102: Acquire outdoor detection information at a designated location outside the guest room, para[0140] - [0142] teaches by performing feature extraction on the image, it is recognized that the resident user is dressed as a formal dress and carrying backpack/luggage, and then it is determined that the occupancy state of the guest room is an unoccupied state); and determine that the guest checked out of the room based on the detection of the person and the detection of the bag by the first processing device or the second processing devices (Para[0121], [0125] – [0126] teaches S103: Obtain the occupancy state of the guest  room according outdoor detection information, the unoccupied state is used to indicate that there is no one in the room, Para[0140] – [0144] teaches  door sensor of a guest room detects someone entering or leaving the room (for example, the door sensor is closed after the status changes). For a period of time thereafter, the sensor in the room does not detect the presence of anyone, and is designated outside the guest room. Location shooting obtains an image containing the occupant user of the room. By performing feature extraction on the image, it is recognized that the resident user is dressed as a formal dress and carrying backpack/luggage, and then it is determined that the occupancy state of the guest room is an unoccupied state).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method for detecting object in hallway proximate a door of hotel room of Mukundala with the method of obtaining  occupation state comprising an occupied state and an unoccupied state and determining a power control policy of the guest room according to the occupation state  of Bai in order to provide a system in which power control can be carried out in time after the check-in user leaves the room to improve energy utilization efficiency and save energy.

 	Regarding claim 13, Bai further discloses the system of claim 12, wherein the second processing device is configured to determine that the guest checked out only if a person is detected and a bag are detected (Para[0140] – [0144] teaches  door sensor of a guest room detects someone entering or leaving the room (for example, the door sensor is closed after the status changes). For a period of time thereafter, the sensor in the room does not detect the presence of anyone, and is designated outside the guest room. Location shooting obtains an image containing the occupant user of the room. By performing feature extraction on the image, it is recognized that the resident user is dressed as a formal dress and carrying backpack/luggage, and then it is determined that the occupancy state of the guest room is an unoccupied state). Motivation to combine as indicated in claim 12.

 	Regarding claim 15, Bai further discloses the system, wherein, if it is determined that the guest checked out, the first processing device is configured to control operation of: a light, a TV, a room thermostat, an air conditioning system, a heating system, a fan, and/or coffee machine in the hotel room (para [0154] teaches a guest room is an unoccupied state, it means that no one exists in the guest room. At this time, the power control strategy includes: instantaneous power off and delayed power off of the guest room, or adjust the power of the HVAC system (Heating, Ventilation, Air-conditioning and Cooling, heating ventilation and air conditioning system), for example, control the light controller in the room to turn off the light or reduce the brightness of the light, or control the HVAC system to turn off the heating System, air conditioning system, or adjust it to energy-saving mode to save energy). Motivation to combine as indicated in claim 12.

 11. 	Claims 6, 14, 18  are rejected under 35 U.S.C. 103 as being unpatentable over  Mukundala et al. (US 2021/0158676 A1) in view of Bai et al. (WO 2021/174887 A)  and Mintz et al. (US 2017/0115018 A1).

 	Regarding claim 6,  Mukundala in view of Bai discloses the method of claim 1,  Mukundala in view of Bai does not explicitly disclose further comprising: after determining that the guest checked out of the room, sending a message to the guest requesting confirmation that the guest has checked out, via a network; and informing the housekeeping department that the guest checked out only if the guest confirms the checkout. However Mintz discloses, further comprising: after determining that the guest checked out of the room, sending a message to the guest requesting confirmation that the guest has checked out, via a network (para[0044]  upon departure the hotel guest may further use the hotel application installed on their guest mobile device 104 to indicate that they have checked out and that the room is empty and available for servicing.); and informing the housekeeping department that the guest checked out only if the guest confirms the checkout (para[0046] teaches a sequence of property sensors, e.g., a sequence of sensors leading from the guest hotel room, down the elevator and to the lobby, may indicate that a hotel guest is leaving the hotel, or that a hotel guest is going for breakfast in the hotel restaurant. Upon receiving such information, the task management system 124 may alter the schedule of one or more housekeepers such that the hotel room is serviced immediately or very soon). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method for detecting object in hallway proximate a door and obtaining  occupation state comprising an occupied state and an unoccupied state of hotel room of Mukundala in view of Bai with the method of managing hotel guest housekeeping within an automated guest satisfaction and services scheduling system of Mintz in order to provide a system in which efficiently manage and schedule services.

 	Regarding claim 14,  Mukundala in view of Bai discloses the system of claim 12,  Mukundala in view of Bai does not explicitly disclose wherein, if it is determined that the guest checked out, the first processing device is configured to: inform a hospitality system, an accounting department, and/or a billing department of the hotel that the guest checked out. However, Mintz discloses wherein, if it is determined that the guest checked out, the first processing device is configured to: inform a hospitality system, an accounting department, and/or a billing department of the hotel that the guest checked out. (para[0046] teaches a sequence of property sensors, e.g., a sequence of sensors leading from the guest hotel room, down the elevator and to the lobby, may indicate that a hotel guest is leaving the hotel, or that a hotel guest is going for breakfast in the hotel restaurant. Upon receiving such information, the task management system 124 may alter the schedule of one or more housekeepers such that the hotel room is serviced immediately or very soon).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method for detecting object in hallway proximate a door and obtaining  occupation state comprising an occupied state and an unoccupied state of hotel room of Mukundala in view of Bai with the method of managing hotel guest housekeeping within an automated guest satisfaction and services scheduling system of Mintz in order to provide a system in which efficiently manage and schedule services.

 	Regarding claim 18,  Mukundala in view of Bai discloses the system of claim 12,  Mukundala in view of Bai does not explicitly disclose wherein the first processing device and/or second processing device is configured to send a message to the guest to confirm the guest checked out. However, Mintz discloses wherein the first processing device and/or second processing device is configured to send a message to the guest to confirm the guest checked out (para[0044]  upon departure the hotel guest may further use the hotel application installed on their guest mobile device 104 to indicate that they have checked out and that the room is empty and available for servicing).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method for detecting object in hallway proximate a door and obtaining  occupation state comprising an occupied state and an unoccupied state of hotel room of Mukundala in view of Bai with the method of managing hotel guest housekeeping within an automated guest satisfaction and services scheduling system of Mintz in order to provide a system in which efficiently manage and schedule services.

12. 	Claims 8-9 are rejected under 35 U. S.C. 103 as being unpatentable over Mukundala et al. (US 2021/0158676 A1) in view of Bai et al. (WO 2021/174887 A) and Bera et al. (US 2021/0357686 A1).

 	Regarding claim 8,  Mukundala in view of Bai discloses the method of claim 1,  Mukundala in view of Bai does not explicitly disclose, comprising analyzing the image by an object identification and classification algorithm. However, Bera discloses comprising analyzing the image by an object identification and classification algorithm (para[0036] –& Fig. 1  teaches  filtering algorithm may be a conventional filtering algorithm such  R-CNN (or its variations). By applying the predicted optimal selection parameters to the filtering algorithm, conventional filtering algorithms will more accurately filter the image  in order to help classify the image  and identify objects within the  image). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method for detecting object in hallway proximate a door and obtaining  occupation state comprising an occupied state and an unoccupied state of hotel room of Mukundala in view of Bai with the method determining regions of interest in ROI module  and to perform image  classification in CNN module of Bera in order to provide a system enables to enhance the quality of the image and optimizes the characteristics of the images, and also reduces the computational complexity of the machine learning algorithm and improves the accuracy of the selection parameters for the filtering algorithm.

 	Regarding claim 9, Bera further discloses the method of claim 8, wherein the object identification and classification algorithm comprises a convolutional neural network (para[0039] & Fig. 2 teaches of determine regions of interest in ROI module 240 and to perform image classification in CNN module 250). Motivation to combine as indicated in claim 8.

13.	Claims 11, 17 are rejected under 35 U.S.C. 103 as being unpatentable over  Mukundala et al. (US 2021/0158676 A1) in view of Bai et al. (WO 2021/174887 A) and Johnson et al. (2021/0034882 A1).

 	Regarding claim 11, Mukundala in view of Bai discloses the method of claim 1, wherein the hotel door includes a door lock (Mukundala: para[0031] & Fig. 1), Mukundala in view of Bai does not explicitly disclose the method further comprising: retrofitting the door lock to include the camera and the first processing device by inserting a card or substrate supporting the camera into slot in the door lock configured to receive a hotel key card. However, Johnson discloses the method further comprising: retrofitting the door lock to include the camera and the first processing device by inserting a card or substrate supporting the camera into slot in the door lock configured to receive a hotel key card (Abstract & para[0352] teaches camera is coupled to or part of the intelligent door lock  system. Para[0131] teaches intelligent door   lock system 10 can be interrogated via hardware, to  key fob, key cards). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of granting access the door lock on the hotel room by user device of  Mukundala in view of Bai with the method of defining zone in the dwelling the occupant is allowed by the camera in the door lock system of Johnson in order to provide a system for security to allow or dent access to the person. 

 	Regarding claim 17, Mukundala in view of Bai discloses the system of claim 12, Mukundala in view of Bai does not explicitly disclose wherein the camera is part of the door lock system. However, Johnson discloses wherein the camera is part of the door lock system (Abstract & para[0352] teaches camera is coupled to or part of the intelligent door lock  system. Para[0131] teaches intelligent door   lock system 10 can be interrogated via hardware, to  key fob, key cards). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of granting access the door lock on the hotel room by user device of  Mukundala in view of Bai with the method of defining zone in the dwelling the occupant is allowed by the camera in the door lock system of Johnson in order to provide a system for security to allow or dent access to the person. 

14. 	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over  Mukundala et al. (US 2021/0158676 A1) in view of Bai et al. (WO 2021/174887 A) and Kuenzi et al. (US 2013/0257590 A1)  in further view of Guenec et al. (US 8,903425 B2).

 	Regarding claim 16, Mukundala in view of Bai discloses the system of claim 12, Mukundala in view of Bai does not explicitly disclose, wherein: the camera is further configured to read a QR code displayed on a smart device of a guest; and the second processing device or the first processing device is further configured to: compare data in the QR code to stored data; and if the data in the QR code matches the previously received stored data, causing the door lock system to open to allow a guest to enter the hotel room. However, Kuenzi discloses wherein: the camera is further configured to read a QR code displayed on a smart device of a guest   (para[0030] & Fig. 2 teaches a lock control 150 is also operably connected to image reader 220. In various embodiments, image reader 220 may include a camera, a digital scanner, or the like, and image reader 220 may be mounted in close proximity to character display 210, keypad 215, and lock 230. Also, as just noted, in various embodiments, when open key 218 is pressed, lock control 150 may control image reader 220 to capture an image of a something, such as an image of a key bar code 240 (e.g. QR code (Abstract, para[0015])). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of granting access the door lock on the hotel room by user device of  Mukundala in view of Bai with the method of  identifying the electronically controlled lock is obtained by receiving an image i.e. quick response bar code image of Kuenzi in order to provide a system which  enables a lock-opening transaction to occur in short amount of time without reporting back regarding lock openings by providing improved one-way opening techniques.
 	Mukundala in view of Bai and Kuenzi does not explicitly disclose and the second processing device or the first processing device is further configured to: compare data in the QR code to stored data; and if the data in the QR code matches the previously received stored data, causing the door lock system to open to allow a guest to enter the hotel room. However, Guenec discloses and the second processing device or the first processing device is further configured to: compare data in the QR code to stored data; and if the data in the QR code matches the previously received stored data, causing the door lock system to open to allow a guest to enter the hotel room (col 65-col 6 line 28 & Figs. 5a-5b teaches the PMS makes a comparison of the received reservation data against the PMS database in step 562. The PMS database includes a list or lists of all reservations relevant to the particular PMS,  If the comparison is matching, the device  number of the room door is obtained in step 564. The PMS then instructs opening of the door in step 564 which is communicated to the door and the door opens at step 565).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of granting access the door lock on the hotel room by user device obtained by receiving an image  of  Mukundala in view Bai and Kuenzi with the method of accessing places by the user data and the location data are compared with a list of pre-reserved places to identify a matching pre-reserved place of Guenec in order to provide a system for automatically sending a signal to cause the pre-reserved place to be opened to allow access by the user.

 15. 	Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (2021/0034882 A1) in view of  Bai et al. (WO 2021/174887 A).

 	Regarding claim 19, Johnson discloses a door lock system for a door of a hotel room (Fig. 1(b) intelligent door lock system 10), comprising: a casing to be attached to a door (Fig. 1 B & Para[0113] - [0115] teaches of lock device 22 retrofitted with door lock system 10 retrofitted to it with mounting plates 26); a motor coupled to a latch bolt (Para[0115], [0118], [0146], [0149] – [0150], [0159] & Fig. 1 (b), 9(a)-(e)  teaches wing latches 37 used to secure the door lock system 10 and motor 38); a camera positioned to face outward from the door (Abstract & para[0352] teaches camera is coupled to or part of the intelligent door lock  system); a processing device configured to: control operation of the camera to record at least one image (Para [0352]  – [0354]  teaches camera taking picture).
 	Johnson does not explicitly disclose a processing device configured to: control operation of the camera to record at least one image when a person leaves the hotel room on a checkout day; analyze the at least one image for the presence of a person and the presence of a bag; and determine whether the guest checked out based on analysis of the at least one image. However Bai discloses  a processing device configured to: control operation of the camera to record at least one image when a person leaves the hotel room on a checkout day; analyze the at least one image for the presence of a person and the presence of a bag; and determine whether the guest checked out based on analysis of the at least one image (Para[0121], [0125] – [0126] teaches S103: Obtain the occupancy state of the guest  room according outdoor detection information, the unoccupied state is used to indicate that there is no one in the room, Para[0140] –[0144] teaches  door sensor of a guest room detects someone entering or leaving the room (for example, the door sensor is closed after the status changes). For a period of time thereafter, the sensor in the room does not detect the presence of anyone, and is designated outside the guest room. Location shooting obtains an image containing the occupant user of the room. By performing feature extraction on the image, it is recognized that the resident user is dressed as a formal dress and carrying backpack/luggage, and then it is determined that the occupancy state of the guest room is an unoccupied state).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of  detecting  motion of an individual  of Johnson with the with the method of obtaining  occupation state comprising an occupied state and an unoccupied state and determining a power control policy of the guest room according to the occupation state  of Bai in order to provide a system in which power control can be carried out in time after the check-in user leaves the room to improve energy utilization efficiency and save energy.

 	Regarding claim 20, Johnson further discloses the door lock system, wherein: the door lock system further comprises a slot in the casing configured to receive a room key; and the camera is supported by a card or substrate configured to be received within the slot (Para[0131] teaches intelligent door lock system 10 can be interrogated via hardware, to  key fob, key cards).  

 	Regarding claim 21, Johnson further discloses the door lock system, further comprising a proximity sensor to detect a presence in front of the door (Para[0357] teaches of proximity sensors with coverage in front of dwelling such as door).  

16. 	Claims 23-26, 28  are rejected under 35 U.S.C. 103 as being unpatentable over Guenec et al. (US 8,903425 B2) in view of Smeets et al. (US 2018/0276928 A1).

 	Regarding claim 23, Guenec discloses the method of claim 22, further comprising; 
and providing the QR code image to the smart device by the first processing device, via a network (col 5 lines 5-15 & col 65- col 6 line 28 & Figs. 5a-5b teaches and user finds a QR code and uses the smart phone to read and decode the QR code).   
 	Guenec does not explicitly  disclose generating a unique key by a first processing device of a hotel management system; storing the unique key by the first processing device, in storage of the hotel management system; generating the QR code image by the first processing device, wherein the data in the generated QR code image and the stored data include the generated unique key. However Smeets discloses generating a unique key by a first processing device of a hotel management system (para[0056] & Fig. 1 teaches valid booking is made, the booking server 6 sends a notification to the access control server 7, the notification comprising verification data by means of which the verification can be made); storing the unique key by the first processing device, in storage of the hotel management system (para[0060] & Fig. 4 teaches at step 403, which may be performed around the same time as step 402, the booking server transmits verification data (abbreviated “VD”) to the access control system); generating the QR code image by the first processing device, wherein the data in the generated QR code image and the stored data include the generated unique key. (para[0047] & Fig. 2 teaches  key reader device 211 of the access control modules 21, 31, 41 may for example comprise the following: a credit card terminal or reader, a device provided for reading or scanning QR codes, barcodes or like codes containing a key code, para[0052] & Fig. 1 key code can for example be a QR code, bar code or the like that is transmitted from the booking server 6 to the mobile terminal 7, para [0060] & Fig. 4 teaches At step 402, upon completion of the booking, the booking server transmits a key code (abbreviated “KC”) to the mobile terminal, for example as part of a message with which the booking is confirmed). is determined that the occupancy state of the guest room is an unoccupied state).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of accessing places by the user data and the location data are compared with a list of pre-reserved places to identify a matching pre-reserved place of Guenec with the method reading a key code which is provided by a user requesting access to respective hotel room unit after the verification process of Smeets in order to provide a system in which time between arrival of a guest at the facility and entry of the guest into the hotel room is optimized by the following time-saving measures.

	Regarding claim 24, Smeets further discloses the method, wherein the stored data is stored by the hotel management system, the method comprising; receiving the unique key from the read QR code image by the first processing device, via a network (para[0061] teaches At step 404, KC is read by means of the key card reader of the access control module of the hotel room unit where the user presents himself. Upon detection of a KC being read); and comparing the unique key to the stored data, by the first processing device (para[0061] - [0062] teaches  & fig. 4 teaches the processor of the respective access control module triggers a verification process, step 405. The access control system verifies KC against VD, to check whether the KC presented in step 404 matches a booking of the respective hotel room unit at that time. This verification yields a result in step 410).  Motivation to combine as indicated in claim 23.

 	Regarding claim 25, Guenec further discloses the method, wherein the QR code image and the stored data further includes at least one data item related to the guest  (col 5 lines 15-28  teaches smart phone sends the decoded room and hotel number from the QR code  or other identification tags along with the guest credentials and reservation number to the central reservation system in step 400).
 	 Guenec  does not explicitly disclose and comparing comprises: comparing the unique key and the at least one data item to the stored data. However, Smeets discloses and comparing comprises: comparing the unique key and the at least one data item to the stored data (Fig. 4 & Para[0062] teaches the access control verifies KC against VD). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of accessing places by the user data and the location data are compared with a list of pre-reserved places to identify a matching pre-reserved place of Guenec with the method reading a key code which is provided by a user requesting access to respective hotel room unit after the verification process of Smeets in order to provide a system in which time between arrival of a guest at the facility and entry of the guest into the hotel room is optimized by the following time-saving measures.

 	Regarding claim 26,  Smeets further  discloses the method, further comprising: receiving the generated unique key from the hotel management system by a door lock system including a second processing device, wherein the stored data comprises the unique key (para[0060] & Fig. 4 teaches at step 403, which may be performed around the same time as step 402, the booking server transmits verification data (abbreviated “VD”) to the access control system); and comparing the unique key, from the read QR code image, to the stored unique key, by the first processing device (Fig. 4 & Para[0062] teaches the access control verifies KC against VD)).  Motivation to combine as indicated in claim 23. 

 	Regarding claim 28,  Guenec further discloses the method of claim 23, further comprising providing the QR code image to the smart device in response to a request to check-in to the hotel made via an App on the smart device by the guest (col 5 lines 35-40 & 50-55, col 6 lines 1-5 teaches the smart phone application communicates with the central reservation system 504, online check-in process 524. The user requests online check-in at 526 through the smart phone 502.  smart  phone is used to scan the QR code  or other appropriate label in step 550 and the code is read  into the smart phone in step 552).

17. 	Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Guenec et al. (US 8,903425 B2) in view of Kuenzi et al. (US 2013/0257590 A1).

 	Regarding claim 27,  Guenec discloses the method of claim 22, Guenec  does
 not explicitly disclose wherein the QR code reader or scanning device is a camera and reading the QR code image comprises: detecting a presence in front of the door by a proximity sensor; and turning on the camera to read the QR code image based on the detection of the presence by the proximity sensor.  However, Kuenzi discloses wherein the QR code reader or scanning device is a camera and reading the QR code image comprises: detecting a presence in front of the door by a proximity sensor (Abstract teaches opening electronic locks employing an image, such as the image of a bar code, (e.g., a QR code), Para[0030] teaches lock control 150 is also operably connected to image reader 220. In various embodiments, image reader 220 may include a camera, a digital scanner, or the like, and image reader 220); and turning on the camera to read the QR code image based on the detection of the presence by the proximity sensor (para[0030] – [0032], [0036], [0038] teaches when open key 218 is pressed, lock control 150 may control image reader 220 to capture an image of a something, such as an image of a key bar code 240.) It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of accessing places by the user data and the location data are compared with a list of pre-reserved places to identify a matching pre-reserved place of Guenec with the method of  identifying the electronically controlled lock is obtained by receiving an image i.e. quick response bar code image of Kuenzi in order to provide a system which  enables a lock-opening transaction to occur in short amount of time without reporting back regarding lock openings by providing improved one-way opening techniques.

18. 	Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Guenec et al. (US 8,903425 B2) in view of Warrick et al. (US 9,130,934 B2).

 	Regarding claim 29,  Guenec discloses the method of claim 22, Guenec does not explicitly disclose further comprising: providing a new QR code image to the smart device after unlocking the door. However, Warrick discloses further comprising: providing a new QR code image to the smart device after unlocking the door (col 20 lines 53-63 teaches the access code may be randomly generated by the controller module 120 so that the code is unique for each new  guest registered for the room). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of accessing places by the user data and the location data are compared with a list of pre-reserved places to identify a matching pre-reserved place of Guenec with the method to ensure the previous guests of the room are thereby unable to open the door after check-out of Warrick in order to ensure a system with security.

Conclusion
19. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWINA J CATTUNGAL whose telephone number is (571)270-5922. The examiner can normally be reached Monday-Thursday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571) 272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROWINA J CATTUNGAL/Primary Examiner, Art Unit 2425